DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 25-34 and 36-37 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McMillen (US 2004/0108760A1).  With respect to claim 25, McMillen discloses a vehicle seat (see paragraph 0004]} with a seat cushion and a seat back: a padded body (unillustrated, see paragraph [0010]); and left and right side frames defined by back frame (26); and a pressure-receiving member (310)(312)(324)(324) disposed to support an occupant between left and right side frames; wherein the pressure-receiving member includes a pressure receiving plate (310)(312) and a connecting wire (324) configured to support the pressure receiving plate (310)(312), wherein the pressure receiving plate comprises a pressure receiving portion, which is generally centrally located and from which elongated projections extend, located in a middle position between left and right side frames to receive a load from the occupant and wherein the connecting wire is in direct contact with the pressure receiving plate at hook elements shown in Figures 13 and 14) at left and right end portions of the pressure receiving portion.   With respect to claim 26, the padded body has an occupant side-surface which faces an occupant side that is a side on which the occupant is to be seated.  With respect to claim 36, McMillen discloses a vehicle seat (see paragraph 0004]} with a seat cushion and a seat back: a padded body (unillustrated, see paragraph [0010]); and left and right side frames defined by back frame (26); and a pressure-receiving member (310)(312)(324)(324) disposed to support an occupant between left and right side frames; wherein the pressure-receiving member includes a pressure receiving plate (310)(312) and a connecting wire (324) configured to support the pressure receiving plate (310)(312), wherein the pressure  by side”) and are connected to the longitudinal projection.  With respect to claim 37, the connected wire is so located as to overlap the transverse projection in the support portion as viewed from the occupant side.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McMillen (US 2004/0108760A1).  As set forth above, McMillen discloses all claimed elements with the exception of the method steps of providing, connecting, mounting and covering.  The structure disclosed by McMillen would require the basic method steps of providing, connecting, mounting and covering in order for the structure to be used as intended.  It would have been obvious to one of ordinary skill in the art to deduce the claimed method steps since such method steps are required for the structure disclosed to function.

Response to Amendment
Applicant’s amendment filed on 4/21/2021 has been considered in its entirety.  The Examiner contends that the phrase “pressure-receiving portion located in a middle position between left and right side frames to receive a load from the occupant” is very broad.  The Examiner equates the central portion of plate construction (310)(312) along which a hinge is formed and positioned between the extending finger like protrusions, as the pressure receiving portion.  Furthermore, the connecting wire is in direct contact with this portion on a back side (i.e. opposite side from where occupant rests) at left and right end portions of the pressure-receiving portion.  The Examiner contends that McMillen reads on the amended claims.  Furthermore, the finger like protrusions extend to the left and right from the pressure receiving portion, as shown in Figure 14, are support portions that extend toward an occupant side (i.e. a left and a right side of a seated occupant).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854.  The examiner can normally be reached on M-F 7 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636